    AGGREGATE SUMMARY OF SALES TIMESTAMPS
      FROM PLAINTIFFS' OFF-THE-CLOCK STUDY
                                                          PERCENTAGE OF
  HOUR START          HOUR END          SALES COUNT
                                                           TOTAL SALES
    1:00:00 AM       1:59:59 AM                0               0.00%
    2:00:00 AM       2:59:59 AM                0               0.00%
    3:00:00 AM       3:59:59 AM                0               0.00%
    4:00:00 AM       4:59:59 AM                1               0.03%
    5:00:00 AM       5:59:59 AM                0               0.00%
    6:00:00 AM       6:59:59 AM                0               0.00%
    7:00:00 AM       7:59:59 AM                1               0.03%
    8:00:00 AM       8:59:59 AM                11              0.32%
    9:00:00 AM       9:59:59 AM                37              1.07%
   10:00:00 AM      10:59:59 AM               174              5.04%
   11:00:00 AM      11:59:59 AM               432             12.53%
   12:00:00 PM      12:59:59 PM               648             18.79%
    1:00:00 PM       1:59:59 PM               552             16.00%
    2:00:00 PM       2:59:59 PM               497             14.41%
    3:00:00 PM       3:59:59 PM               396             11.48%
    4:00:00 PM       4:59:59 PM               297              8.61%
    5:00:00 PM       5:59:59 PM               213              6.18%
    6:00:00 PM       6:59:59 PM               104              3.02%
    7:00:00 PM       7:59:59 PM                54              1.57%
    8:00:00 PM       8:59:59 PM                9               0.26%
    9:00:00 PM       9:59:59 PM                9               0.26%
   10:00:00 PM      10:59:59 PM                2               0.06%
   11:00:00 PM      11:59:59 PM                6               0.17%
   12:00:00 AM      12:59:59 AM                6               0.17%
            TOTAL SALES                      3,449             100%


                  SUBTOTAL FOR SALES BEFORE 3:00 P.M.

  HOUR START          HOUR END             COUNT            PERCENTAGE
    8:00:00 AM         2:59:59 PM            2,351              68.16%




        REDACTED                                                        EXHIBIT
Case 3:13-cv-00641-DCP Document 467-2 Filed 08/23/19 Page 1 of 1 PageID #: 18178 B
